Citation Nr: 1146441	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma from March 4, 1945, to November 4, 1990.

2.  Entitlement to an initial evaluation in excess of 30 percent for asthma from November 5, 1990, to August 19, 2005.

3.  Entitlement to an initial evaluation in excess of 60 percent for asthma as of August 20, 2005.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of November 2006 and November 2007 by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

In September 2008, the Veteran and his wife presented personal testimony before the undersigned Veterans Law Judge.

In November 2008 and September 2009, the Board remanded the claim for increase for asthma as of 1945 for additional development and adjudicative action.  The Board will address the substance of the additional development below in the "REMAND" portion.  Subsequently, in a September 2010 decision, the Board did the following: (1) denied an initial evaluation in excess of 10 percent for asthma prior to November 5, 1990; (2) granted a 30 percent evaluation, but no higher, for asthma between November 5, 1990, and August 19, 2005; and (3) granted a 60 percent evaluation, but no higher for asthma as of August 20, 2005.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate, in part, the Board decision.  The parties noted that they did not want the Court to disturb the award of higher evaluations during the appeal period by the Board.  See Joint Motion on page 1.  The parties found that the Board had provided inadequate reasons and bases with respect to two pieces of evidence.  Id. on pages 2-5.  It also found that the Board had failed to ensure that its November 2008 remand directives were followed.  Id. on pages 5-6.  Lastly, the parties noted that the Board had failed to address a 2009 statement from the Veteran, wherein he asked to appear before the Board.  Id. on page 6-7.  In June 2011, the Court granted the joint motion.  The case has been returned to the Board for further appellate review. 

As to the 2009 request to appear before the Board, in September 2011, the Board wrote to the Veteran and noted his request to appear before the Board and requested clarification.  In October 2011, the Veteran wrote a response wherein he indicated he did not want to appear before a Veterans Law Judge.  See statement.  Thus, the Board finds there is no Board hearing request pending before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2008 remand, the Board found that additional evidentiary development was warranted, to include providing the Veteran with a VA examination and requesting that he identify any outstanding VA and non-VA  treatment records pertaining to the current claim.  In compliance with the Board's remand, in December 2008, the Appeals Management Center requested the Veteran provide or authorize VA to obtain any and all VA and non-VA sources of treatment for his asthma since March 1945.  The Veteran was also encouraged to submit lay statements from individuals who could attest to his asthma symptoms from March 1945.  In February 2009, the Veteran's representative submitted a statement and stated the Veteran was unable to provide the names, addresses, or approximate dates of treatment for all VA and non-VA health care providers who had treated him for asthma since 1945.  The Veteran submitted no additional lay statements from individuals who could attest to his asthma symptoms from March 1945.

While the Veteran could not remember the names of the health care providers who had treated him for asthma since 1945, there are three letters in the claims file from three, different doctors; (1) a June 1953 letter from Dr. Arthur Abramson showing treatment over the last three years; (2) a November 1990 letter from Dr. John F. Heffernan showing he had treated the Veteran since 1983 and (3) a September 2005 letter from Dr. George C. Davis showing he had treated the Veteran since September 1996.  All three doctors indicate they have treated the Veteran for asthma or asthma symptoms.  VA has not attempted to obtain these records, and the Board finds that an attempt must be made, as they are relevant to the issue on appeal and may shed light as to the severity of the Veteran's disability back in the 1950s, 1980s and 1990s.

Additionally, in March 2006, the Veteran had submitted medical records directly to the Board.  Specifically, he submitted a medical record from the "Regal Princess Medical Department," which was dated October 24, 2005.  There is only one page of this medical record, and it is clear that there is at least one additional page providing relevant information, as the treatment the Veteran received while onboard the Regal Princess for an asthma exacerbation.  See id.  Because the Veteran submitted the medical record himself, he may have the additional page(s) in his possession and it is therefore requested that the Veteran submit the additional page(s).  

As to the Board's request that the Veteran be examined, in May 2009, VA informed the Veteran that it had scheduled him for an examination.  In a report of contact dated that same month, the Veteran informed VA that he refused to report for his scheduled VA examination because he felt it was unnecessary in light of the evidence he submitted to VA in the past.  While the Veteran stated he would not report for a VA examination, the Board will order another examination, should the Veteran have changed his mind and is willing to appear for a VA examination.  If the Veteran fails to appear, the Board will request that the Veteran's claims file be referred to a medical professional for a review of the claims file and an opinion for an assessment as to the severity of the disability since 1945.  

Regarding the failure to ensure that the November 2008 directives be followed, in the September 2009 remand, the Board had requested that the RO "include a summary of the applicable regulations and rating criteria in effect from March 1945, to include any changes in the criteria, concerning asthma" when it issued a supplemental statement of the case.  See id. on page 4 (underline in original).  As noted by the parties in the joint motion, the RO did not provide a summary of the applicable regulations and rating criteria in effect from March 1945.  In the September 2010 Board decision, it provided the Veteran with the applicable regulations and rating criteria for asthma since March 1945.  The RO is encouraged to copy and paste these regulations and rating criteria from the September 2010 Board decision, see pages 7-9, when it issues a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request he provide permission to obtain the medical records from (i) Dr. Arthur Abramson for treatment from approximately 1950 to at least 1953; (ii) Dr. John F. Heffernan for treatment from 1983 to at least 1990; and (iii) Dr. George C. Davis from 1996 to at least 2005.  The RO/AMC should attempt to obtain copies of these medical records, as they may shed light as to the severity of asthma as early as 1950.  Because the Veteran has used both names addressed above over the years, include both names when seeking these medical records.  

Additionally, the RO/AMC should inform the Veteran that in March 2006, he submitted a medical record from the "Regal Princess Medical Department," dated October 24, 2005, involving treatment for an asthma exacerbation and that he provided only one page of the medical record.  Provide the Veteran with a photocopy of the record and ask that he submit the additional page or pages of this medical record, as the record is relevant to his claim for increase for asthma or that he authorize VA to request the records.  

2.  Upon completion of the above development, the RO/AMC should afford the Veteran a VA examination, including a retrospective examination.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  If the Veteran refuses to be examined, the RO/AMC should refer the Veteran's claims file to a medical professional for review of the claims file.  The examiner is informed of the following facts:

* The Veteran served on active duty from November 1942 to March 1945.

* The service treatment records are in a white envelope in Volume 1 of the claims file.  There are two envelopes.  The envelope with the number "1" written on it contains the relevant service records (pertaining to asthma), which have been placed in chronological order.  The second envelope consists of laboratory findings, dental treatment and other records that tend not to address asthma.

* During service, the Veteran was hospitalized on multiple occasions with complaints of asthma symptoms.  He was diagnosed with asthma at times, but physicians also found no clinical evidence of asthma at other times (including x-ray findings).  The Veteran was discharged from service with a diagnosis of psychoneurosis, and the Veteran's asthma symptoms were addressed at that time.  

* The records described below are all in Volume 1 of the claims file and are tabbed on the left in yellow (if VA) and green (non-VA) with the applicable month and year of the record.

* A May 1948 Report of Medical History shows that the Veteran was asked if had any physical or mental complaint at that time, and the Veteran checked, "Yes" and noted his complaint was shortness of breath.  Under the "Summary of History," the examiner wrote that the Veteran reported having occasional attacks of asthma.  

* A May 1948 Report of Medical Examination shows that clinical evaluation of the lungs and chest revealed "N[o] S[ignifcant] A[bnormalities]."  See Item # 28.  The examiner concluded there was no general medical disease found.  See item # 42.

* A June 1953 letter from Dr. Arthur Abramson shows that he had treated the Veteran for the past three years for attacks of bronchial asthma with typical symptoms of wheezing, shortness of breath, and cough.  

* A September 1953 VA examination report shows the Veteran reported his last asthma attack had been in July 1953 and lasted three days.  See Item # 17.  Clinical evaluation of the respiratory system was normal.  See Item # 37A.  The examiner stated there were no signs of asthma at that time and that allergic asthma "can be considered part of an anxiety conversion reaction."  See Item # 44.

* A September 1953 VA neuropsychiatric examination shows that the Veteran reported having asthma attacks "every once in a while especially in damp weather."  

* A November 1990 letter from Dr. John Heffernan shows that he first saw the Veteran in June 1983, at which time the Veteran gave a history of having developed wheezing and shortness of breath while in service.  He wrote that over the years, the Veteran had continued to have wheezing and shortness of breath requiring the use of medication for alleviation "on a daily basis."  He stated that currently (in 1990) the Veteran weighed 139 pounds and was "somewhat undernourished."  Physical examination revealed audible wheezes throughout the lung fields.  A chest x-ray and electrocardiogram were normal, and a pulmonary function test included an FEC of 89.1 and a FEV1 of 81.7.  Dr. Heffernan listed the Veteran's current medications at that time.

* A December 1990 VA examination report shows that the Veteran reported shortness of breath occasionally at rest, has dyspnea on mild exertion, occasional, and daily cough productive of whitish phlegm.  The Veteran denied being to the emergency room or hospitalized for asthma in the last 12 months.  Examination of the lungs revealed diffuse end inspiratory wheezing and diffuse expiratory wheezing, bilaterally.  The impression was asthma with marked obstructive lung impairment.

* A December 1990 VA medical record shows the Veteran underwent pulmonary function tests, which resulted in an impression of moderate restrictive and marked obstructive lung impairment.  The specific numbers are in front of the pulmonary function test interpretation.

* A September 2005 medical record from Dr. George Davis shows that he put the Veteran on prednisone on August 20, 2005.  Additional clinical findings are reported in that record.

* A letter from Dr. Marco Lopez shows he treated the Veteran in January 2006 for asthma.  He described the treatment he provided to the Veteran at that time.

* A September 2006 VA examination report provides clinical findings and pulmonary function test results.

The examiner should be asked to assess the severity of the Veteran's asthma from service discharge in March 1945 based on the physical examination and interview with the Veteran, if he reports for the examination, and the evidence of record, to include any additional evidence developed on remand, as the Board has requested medical records from 1950 to 1953, 1983 to 1990, and 1996 to 2005.  Thus, the examiner should check to see if additional medical records have been added to Volume 3 of the claims file.  If the examiner is unable to provide an assessment of the Veteran's disability without resorting to speculation, the examiner should state this in the examination report and provide a rationale for not being able to provide an opinion.

3.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted re-adjudicate the issues on appeal.  In so doing, the RO must apply the rating criteria in effect at the time of the Veteran's disability beginning in 1945.  See September 2010 Board decision on pages 7-9 (addressing the criteria for asthma since 1945).  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case including a summary of the applicable regulations and rating criteria in effect from March 1945, to include any changes in the criteria, concerning asthma, see September 2010 Board decision on pages 7-9 (addressing the criteria for asthma since 1945), and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

